Exhibit 10.1

SUPPLEMENTAL INDENTURE

SUPPLEMENTAL INDENTURE, dated as of May 4, 2010 (this “Supplemental Indenture”),
between BGC Partners, Inc., a Delaware corporation (the “Company”), and Wells
Fargo Bank, National Association, a national banking association organized under
the laws of the United States of America (the “Trustee”), to the Indenture (as
defined and referred to below).

W I T N E S S E T H:

WHEREAS, the Company and the Trustee have entered into an Indenture, dated as of
April 1, 2010 (the “Indenture”), pursuant to which the Company issued
$150,000,000 aggregate principal amount of 8.75% Convertible Senior Notes due
2015 (the “Notes”);

WHEREAS, the Company desires to modify and amend certain provisions of the
Indenture for the benefit of the holders of the Notes;

WHEREAS, Section 11.02 of the Indenture provides that, subject to certain
exceptions, the Company and the Trustee may amend the Indenture with the consent
of the holders of at least a majority in aggregate principal amount of all
outstanding Notes;

WHEREAS, the holder of all of the outstanding Notes has consented to the
amendments contemplated by this Supplemental Indenture; and

WHEREAS, all other acts, things and proceedings required by applicable law and
by the Indenture necessary for the execution and delivery of this Supplemental
Indenture, and to make this Supplemental Indenture a valid supplement to the
Indenture according to its terms and a valid and binding agreement of the
Company, have been duly done and performed.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Company
and the Trustee mutually covenant and agree, for the equal and ratable benefit
of the holders of the Notes, as follows:

1. Capitalized Terms. Capitalized terms used herein but not defined herein shall
have the meanings assigned to them in the Indenture.

 

1



--------------------------------------------------------------------------------

2. Amendments to Section 15.03 of the Indenture. Section 15.03 of the Indenture
is hereby amended by:

(i) replacing the “Make-Whole Conversion Rate Adjustment” table included in
Section 15.03(a) with the following table:

Make-Whole Conversion Rate Adjustment

(per $1,000 principal amount of Notes)

Stock Price

 

Effective date

   $6.01    $6.50    $7.00    $7.50    $8.00    $9.00    $12.00    $15.00   
$18.00    $21.00    $24.00

April 1, 2010

   23.735    18.061    13.832    11.122    9.325    7.064    3.610    1.892   
0.952    0.430    0.149

April 15, 2011

   23.735    15.464    11.387    8.932    7.385    5.496    2.593    1.187   
0.468    0.121    0.000

April 15, 2012

   23.735    13.120    9.142    6.954    5.678    4.176    1.828    0.713   
0.190    0.000    0.000

April 15, 2013

   23.735    11.127    7.004    5.048    4.067    2.982    1.234    0.402   
0.037    0.000    0.000

April 15, 2014

   23.735    8.946    4.338    2.779    2.231    1.657    0.670    0.175   
0.000    0.000    0.000

April 15, 2015

   23.735    0.000    0.000    0.000    0.000    0.000    0.000    0.000   
0.000    0.000    0.000

(ii) amending the phrase “is less than $5.92 per share…” in Section 15.03(a)(ii)
to be “is less than $6.01 per share…”; and

(iii) amending the phrase “issuable upon conversion of the Notes exceed
168.8634 per $1,000 principal amount of Notes…” in Section 15.03(a)(v) to be
“issuable upon conversion of the Notes exceed 166.3884 per $1,000 principal
amount of Notes …”.

3. Effect of Supplemental Indenture. From and after the effective date of this
Supplemental Indenture, the Indenture shall be supplemented in accordance
herewith, and this Supplemental Indenture shall form part of the Indenture for
all purposes, and every holder of Notes heretofore or hereafter authenticated
and delivered under the Indenture shall be bound thereby.

4. Indenture Remains in Full Force and Effect. Except as supplemented by this
Supplemental Indenture, all provisions in the Indenture shall remain in full
force and effect.

5. Conflict with Trust Indenture Act. If any provision of this Supplemental
Indenture limits, qualifies or conflicts with any provision of the Trust
Indenture Act that may not be so limited, qualified or conflicted with, such
provision of the Trust Indenture Act shall control. If any provision of this
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act that may be so modified or excluded, such provision of the Trust Indenture
Act shall be deemed to apply to the Indenture as so modified or to be excluded
by this Supplemental Indenture, as the case may be.

6. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER THE LAWS OF NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS THEREOF).

 

2



--------------------------------------------------------------------------------

7. Execution in Counterparts. This Supplemental Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Supplemental Indenture and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Supplemental Indenture as to the parties hereto and may be used in lieu
of the original Supplemental Indenture for all purposes. Signatures of the
parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.

8. Effect of Headings. The headings and sections of this Supplemental Indenture
have been inserted for convenience of reference only, are not to be considered a
part hereof, and shall in no way modify or restrict any of the terms or
provisions hereof.

9. Effectiveness of Supplemental Indenture. This Supplemental Indenture shall be
effective upon its signing by the parties hereto.

10. Severability. In case any provision of this Supplemental Indenture shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

11. Benefits of Supplemental Indenture, etc. Nothing in this Supplemental
Indenture, the Indenture or the Notes, express or implied, shall give to any
Person, other than the parties hereto and thereto and their successors hereunder
and thereunder and the holders of the Notes, any benefit or any legal or
equitable right, remedy or claim under this Supplemental Indenture, the
Indenture or the Notes.

12. Trustee Not Responsible for Recitals. The recitals herein contained are made
by the Company and not by the Trustee, and the Trustee assumes no responsibility
for the correctness thereof. The Trustee makes no representation as to the
validity or sufficiency of this Supplemental Indenture.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

BGC PARTNERS, INC. By:  

/s/ Stephen M. Merkel

  Name:   Stephen M. Merkel   Title:   Executive Vice President, General Counsel
and Secretary

WELLS FARGO BANK, NATIONAL

ASSOCIATION, AS TRUSTEE

By:  

/s/ Raymond Delli Colli

  Name:   Raymond Delli Colli   Title:   Vice President

[Signature Page to the Supplemental Indenture, dated as of May 4, 2010,
regarding BGC Partners,

Inc.’s $150 million aggregate principal amount of 8.75% Convertible Senior Notes
due 2015]